Name: 95/406/EC: Commission Decision of 5 October 1995 terminating the anti-dumping proceeding concerning imports of parts of gas-fuelled, non-refillable pocket lighters originating in Japan
 Type: Decision
 Subject Matter: Asia and Oceania;  agri-foodstuffs;  competition;  trade;  consumption
 Date Published: 1995-10-07

 Avis juridique important|31995D040695/406/EC: Commission Decision of 5 October 1995 terminating the anti-dumping proceeding concerning imports of parts of gas-fuelled, non-refillable pocket lighters originating in Japan Official Journal L 239 , 07/10/1995 P. 0030 - 0031COMMISSION DECISION of 5 October 1995 terminating the anti-dumping proceeding concerning imports of parts of gas-fuelled, non-refillable pocket lighters originating in Japan (95/406/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 1251/95 (2), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (3), as last amended by Regulation (EC) No 522/94 (4), and in particular Articles 5 and 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) In January 1991 the Commission received a complaint lodged by two Community producers representing a major proportion of the total Community production of parts of gas-fuelled, non-refillable pocket lighters. The complaint contained evidence of dumping and of material injury resulting therefrom to justify the initiation of a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (5), the initiation of an anti-dumping proceeding concerning imports of parts of gas-fuelled, non-refillable pocket lighters originating in Japan. After publication of this notice a third Community producer joined the complaint. (2) The Commission officially advised the exporter and importers known to be concerned, the representatives of the exporting country and the complainants and gave the parties directly concerned the opportunity to make their views known in writing and to request a hearing. (3) The known producer in the country concerned, four importers and the complaining Community producers replied to the questionnaire sent to them and made their views known in writing. Those of the abovementioned companies having so requested were granted hearings. (4) The Commission sought and verified all the information it deemed necessary for the purpose of its investigation and carried out investigations at the premises of the producer and exporter in Japan, four importers in the Community and the three complaining Community producers. B. RESULT OF INVESTIGATIONS (5) In the course of the investigation, the Commission found that subsequent to the complaint being lodged, the pattern of trade had changed in so far as parts of lighters were no longer exclusively sourced from Japan. Since doubts existed concerning the actual origin of the parts in question, the Commission decided to request Member States to carry out an investigation in order to determine the real origin of the goods. (6) This additional investigation did not reveal any misdeclaration in repect of origin but, given the long period of time which it required, during which the anti-dumping investigation was merely suspended, the Commission considered it appropriate to verify whether the resumption of the latter investigation was warranted. Questioned in this respect, the complaining Community producers admitted that market developments since the initiation of the proceeding had resulted in imports of parts of gas-fuelled, non refillable pocket lighters originating in Japan being no longer as injurious to them as they were when the complaint was lodged. C. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (7) Subsequently, by letter of 23 June 1995, the complaining Community producers formally withdrew their complaint concerning imports of parts of gas-fuelled, non-refillable pocket lighters originating in Japan. The Commission considered that a termination in this context would not be against the interest of the Community. (8) In these circumstances, the anti-dumping proceeding concerning imports of parts of gas-fuelled, non-refillable pocket lighters originating in Japan should be terminated without imposition of protective measures. (9) The Advisory Committee has been consulted and has raised no objection. (10) Interested parties were informed of the essential facts and considerations on the basis of which the Commission intended to terminate the proceeding and have been given the opportunity to comment, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of parts of gas-fuelled, non-refillable pocket lighters originating in Japan, is hereby terminated. Done at Brussels, 5 October 1995. For the Commission Karel VAN MIERT Member of the Commission